Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this *1103court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did Special Term err as a matter of law in denying the motion of the defendants Village of Liberty and John Como to dismiss plaintiffs’ complaint on the ground that it failed to state a cause of action?” Sweeney, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.